                  2:20-mj-07108-EIL # 1   Page 1 of 14
                                                                                  E-FILED
                                                    Tuesday, 18 August, 2020 03:11:33 PM
                                                             Clerk, U.S. District Court, ILCD




                                                         




      
      1341




                                           s/ Eric Thomas




                                            s/ Eric Long
August 18, 2020

       Monticello, IL
                         2:20-mj-07108-EIL # 1      Page 2 of 14




                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

IN THE MATTER OF THE SEARCH OF
A BLACK SAMSUNG DIGITAL VIDEO
RECORDER, MODEL NO. SDR-C5300N,                               
                                              Case No. 20-MJ-__________
S/N ZBJ9690G1011KEX, LOCATED AT
900 E. LINTON AVE., SPRINGFIELD,
ILLINOIS

                         AFFIDAVIT IN SUPPORT OF AN
                       APPLICATION UNDER RULE 41 FOR A
                        WARRANT TO SEARCH AND SEIZE

       I, Eric Thomas, being first duly sworn, hereby depose and state as follows:

                  INTRODUCTION AND AGENT BACKGROUND

       1.     I make this affidavit in support of an application under Rule 41 of the

Federal Rules of Criminal Procedure for a search warrant authorizing the examination of

property—an electronic device—which is currently in law enforcement possession, and

the extraction from that property of electronically stored information described in

Attachment B.

       2.     I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI),

and have been since January 2019. I am assigned to the Champaign Resident Agency of

the Springfield Division and work primarily health care fraud and complex financial

crime matters. I have received training regarding financial crime matters, including

investigation violations including Title 18, United States Code, Section 1341 (Mail Fraud).

Prior to becoming a Special Agent, I was employed as an Environmental Scientist.
                         2:20-mj-07108-EIL # 1     Page 3 of 14




       3.     This affidavit is intended to show only that there is sufficient probably

cause for the requested warrant and does not set forth all of my knowledge about this

matter.

              IDENTIFICATION OF THE DEVICE TO BE EXAMINED

       4.     The property to be searched is a black in color Samsung digital video

recorder, model number SDR-C5300N, serial number ZBJ9690G1011KEX, hereinafter the

“Device,” and more particularly described in Attachment A. The Device is currently

located within the FBI Springfield Evidence Control Room, 900 E. Linton Ave.,

Springfield, IL 62703.

       5.     The applied-for warrant would authorize the forensic examination of the

Device for the purpose of identifying electronically stored data particularly described in

Attachment B.

                                    Probable Cause

       6.     On March 15, 2019, Champaign County Sheriff’s Office Investigator Tim

Beckett went to Lucky Star Food and Liquor (hereinafter referred to as “Lucky Star”) at

2108 East University Avenue, Urbana Township, Champaign County, Illinois

(hereinafter referred to as 2108 E. University Ave.”) where he spoke with employee,

Jayashreeben Patel (hereinafter referred to as “J. Patel”). Investigator Beckett’s purpose

for going to the aforementioned address was to investigate a complaint he had received

on a previous date from Investigator Christopher Main from the Wake County Sheriff’s

Office in North Carolina. Investigator Main advised he had a victim in his jurisdiction

that in February 2019, sent two (2) separate cash payments totaling $20,500 (U.S.
                         2:20-mj-07108-EIL # 1      Page 4 of 14




Currency) to 2108 E. University Ave., where the victim spoke with several different

people by phone as part of a scam.

      7.    The scam was in reference to a tech company contacting the victim to invest,

so the company could move to a new building. Investigator Main later sent Investigator

Beckett the shipping receipts which showed one package shipped on February 12, 2019

to “Rosy Wilson” at 2108 E. University Ave., and the other package sent on February 19,

2019 to “Elisa Nicole” at 2108 E. University Ave. During Investigator Beckett’s

conversation with J. Patel on March 15, 2019, she denied any knowledge of receiving

packages containing money addressed to the business’ address. J. Patel also stated that

the business’s (Lucky Star) video surveillance would only save for four (4) days at a time,

so there would be no video of the packages being delivered in February (2019).

Investigator Beckett provided his business card to J. Patel and asked her to call if any

packages arrived.

      8.    On May 8, 2019, Sergeant Jeff Vercler of the Champaign County Sheriff’s

Office spoke with Deputy Don Yoak of the Garland County Sheriff’s Office located in Hot

Springs, Arkansas, who advised Sergeant Vercler that he (Deputy Yoak) had a victim in

his jurisdiction that sent $9,800 cash (U.S. Currency) by United Parcel Service (UPS) to

2108 E. University Ave. as part of a scam. Sergeant Vercler learned from Deputy Yoak

that the victim was contacted by a “company” offering to help improve the security on

his computer. The victim allowed the “company” to remotely login to his computer and

then convinced him to buy security software for $100. The scammers gained access to the

victim’s credit card and bank information, which resulted in the scammers taking money
                         2:20-mj-07108-EIL # 1       Page 5 of 14




from the victim’s credit card account and depositing into his bank account. The scammers

told the victim they had accidentally deposited too much money in his bank account, and

the best way to resolve it would be for him to withdraw cash from his bank account and

send it to 2108 E. University Ave.

      9.    On May 8, 2019, Sergeant Vercler went to 2108 E. University Ave., while

Champaign County Sheriff’s Office Deputy J.P. Reifsteck went to UPS at 2809 North

Lincoln Avenue in Urbana and made phone contact with a UPS Delivery Driver.

      10.   Deputy Reifsteck learned the following from a UPS Delivery Driver: On

May 8, 2019 at 9:40am he delivered a package to Lucky Star at 2108 E. University Ave.

Upon his arrival the front door of the building was locked, so he knocked on the door. A

few moments later, a female from inside the building, unlocked the door. He handed her

the package after she signed for it on his electronic device. He identified the

aforementioned individual as foreign, and said he had delivered packages to her on

multiple occasions in the past two (2) weeks at the Lucky Star.

      11.   Deputy Reifsteck advised that UPS shipping records indicated “Patel” had

signed for the package on that date (May 8, 2019).

      12.   On May 8, 2019, Sergeant Vercler arrived at 2108 E. University Ave., and

met with Lucky Star employee, J. Patel who was the only employee working in the store

at that time. Sergeant Vercler asked J. Patel if UPS had dropped off any packages this

morning. J. Patel handed Sergeant Vercler an unopened package that she advised was

lying outside the front door when she arrived to work at 9:00 a.m. along with Investigator

Beckett’s business card (that was provided to her on March 15, 2019). Sergeant Vercler
                         2:20-mj-07108-EIL # 1       Page 6 of 14




advised the aforementioned package was sent from Scottsdale, Arizona and addressed

to “Rose Williams” at the Lucky Star’s address, which Sergeant Vercler knew was not the

package from Arkansas that he was referring to.

       13.   Sergeant Vercler advised that J. Patel continued to deny a package being

delivered to her this morning. Sergeant Vercler asked J. Patel if she could access the Lucky

Star’s camera system in an attempt to see if someone intercepted the package and signed

her name. Sergeant Vercler advised after multiple attempts to review the video it

appeared that all of the video cameras stopped recording at 8:32 a.m. that morning (May

8, 2019).

       14.   On May 8, 2019, J. Patel provided consent to search the Lucky Star.

Investigator Beckett asked J. Patel if he could speak with the owner of the Lucky Star. J.

Patel provided Investigator Beckett a phone with a male who advised he was the owner,

Rutul Patel (hereinafter referred to as “R. Patel”). R. Patel advised he was in Chicago and

provided Investigator Beckett consent to search the Lucky Star over the phone.

       15.   During the consent search of the Lucky Star, Investigator Beckett located a

large amount of cash (U.S. Currency) that was in a black plastic bag inside a turquoise

colored bag. The aforementioned bag with the large amount of cash was located in a small

area in between the wall and the desk which had the store’s video surveillance equipment

on it. Investigator Beckett stated the small aforementioned area was being covered by a

wood object, which he believed was an attempt to conceal the location.

       16.   Through the investigation Investigator Beckett was in contact with

Nebraska Attorney General’s Office Investigator Jake Brennan. While at the Lucky Star,
                          2:20-mj-07108-EIL # 1       Page 7 of 14




Investigator Beckett called Investigator Jake Brennan, who advised he had a victim in

Nebraska who sent almost $20,000 ($19,500) on the previous date (May 7, 2019) to

“Patricia Jones” at 2108 E. University Ave. as part of a scam. While speaking with

Investigator Brennan, Investigator Beckett was advised that Sergeant Vercler located a

packing label in the store from Nebraska. Investigator Beckett confirmed with

Investigator Brennan that it was the same packing label sent from his victim.

       17.   R. Patel provided consent to take possession of the Lucky Star’s video

surveillance system (A black in color Samsung digital video recorder, serial number

ZBJ9690G1011KEX, model number SDR-C5300N), which Champaign County Sheriff’s

Office Investigator Dwayne Roelfs collected. This video surveillance system is the

“Device” identified in Attachment A.

       18.   Investigator Beckett stated that through his experience, he knew the Lucky

Star at 2108 E. University Ave to contain multiple cameras, to include camera angles that

capture video of both the inside and outside of the front door of the business.

       19.   Based on these facts, it is reasonable to assume the Subject Device contains

evidence of violations of Title 18, United States Code, Section 1341, mail fraud.

       20.   Champaign County Sheriff’s Investigator Tim Beckett contacted the FBI to

request assistance with the investigation and the FBI opened an investigation.

       21.   The Subject Device is currently in the lawful possession of the FBI. It came

into the FBI’s possession in the following way: Investigator Beckett obtained a Search and

Seizure Warrant from the State of Illinois, In the Circuit Court of the Sixth Judicial Circuit,

Champaign County on May 16, 2019, and collected the Subject Device. On May 26, 2020,
                         2:20-mj-07108-EIL # 1      Page 8 of 14




FBI Special Agent Brian Schenkelberg met with Investigator Beckett and collected the

Subject Device. Since the receipt of the device on May 26, 2020, it has remained in the

secure custody of the FBI.

       22.   Therefore, while the FBI might already have all necessary authority to

examine the Subject Device, I seek this additional warrant out of an abundance of caution

to be certain that an examination of the Subject Device will comply with the Fourth

Amendment and other applicable laws.

       23.   The Device is currently in storage within the FBI Springfield Evidence

Control Room, 900 E. Linton Ave., Springfield, IL 62703. In my training and experience,

I know that the Device has been stored in a manner in which its contents are, to the extent

material to this investigation, in substantially the same state as they were when the

Device first came into the possession of the FBI.

               ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       1.    Based on my knowledge, training, and experience, I know that electronic

devices can store information for long periods of time. Similarly, things that have been

viewed via the Internet are typically stored for some period of time on the device. This

information can sometimes be recovered with forensics tools.

       2.    Forensic evidence. As further described in Attachment B, this application

seeks permission to locate not only electronically stored information that might serve as

direct evidence of the crimes described on the warrant, but also forensic evidence that

establishes how the Device was used, the purpose of its use, who used it, and when.
                        2:20-mj-07108-EIL # 1      Page 9 of 14




There is probable cause to believe that this forensic electronic evidence might be on the

Device because:

          a. Data on the storage medium can provide evidence of a file that was once on

             the storage medium but has since been deleted or edited, or of a deleted

             portion of a file (such as a paragraph that has been deleted from a word

             processing file).

          b. Forensic evidence on a device can also indicate who has used or controlled

             the device. This “user attribution” evidence is analogous to the search for

             “indicia of occupancy” while executing a search warrant at a residence.

          c. A person with appropriate familiarity with how an electronic device works

             may, after examining this forensic evidence in its proper context, be able to

             draw conclusions about how electronic devices were used, the purpose of

             their use, who used them, and when.

          d. The process of identifying the exact electronically stored information on a

             storage medium that is necessary to draw an accurate conclusion is a

             dynamic process. Electronic evidence is not always data that can be merely

             reviewed by a review team and passed along to investigators. Whether

             data stored on a computer is evidence may depend on other information

             stored on the computer and the application of knowledge about how a

             computer behaves.       Therefore, contextual information necessary to

             understand other evidence also falls within the scope of the warrant.
                         2:20-mj-07108-EIL # 1     Page 10 of 14




            e. Further, in finding evidence of how a device was used, the purpose of its

               use, who used it, and when, sometimes it is necessary to establish that a

               particular thing is not present on a storage medium.

      3.      Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the device

consistent with the warrant. The examination may require authorities to employ

techniques, including but not limited to computer-assisted scans of the entire medium,

that might expose many parts of the device to human inspection in order to determine

whether it is evidence described by the warrant.

      4.      Manner of execution. Because this warrant seeks only permission to examine

a device already in law enforcement’s possession, the execution of this warrant does not

involve the physical intrusion onto a premises. Consequently, I submit there is reasonable

cause for the Court to authorize execution of the warrant at any time in the day or night.
               2:20-mj-07108-EIL # 1   Page 11 of 14




                                   s/ s/
                                      Eric  Thomas
                                         Eric Thomas




        18th

s/ Eric Long
                        2:20-mj-07108-EIL # 1       Page 12 of 14




                                         Attachment A

       The property to be searched is a black in color Samsung digital video recorder,

model number SDR-C5300N, serial number ZBJ9690G1011KEX, hereinafter the “Device”.

The Device is currently located within the FBI Springfield Evidence Control Room, 900

E. Linton Ave., Springfield, IL 62703.

       This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.
                         2:20-mj-07108-EIL # 1     Page 13 of 14




                                   ATTACHMENT B

      1.      All records on the Device described in Attachment A that relate to

violations of Title 18, United States Code, Section 1341 (Mail Fraud) and involve

Jayashreeben Patel, including:

            a. Audio and visual depictions of individuals within Lucky Star Food and

               Liquor located at 2108 East University Avenue, Urbana, Illinois, handling

               packages between January 2019 and May 16, 2019.

      2.      Evidence of user attribution showing who used or owned the Device at

the time the things described in this warrant were created, edited, or deleted, such as

logs, phonebooks, saved usernames and passwords, documents, and browsing history;

      As used above, the terms “records” and “information” include all of the

foregoing items of evidence in whatever form and by whatever means they may have

been created or stored, including any form of computer or electronic storage (such as

flash memory or other media that can store data) and any photographic form.

      This warrant authorizes a review of electronic storage media and electronically

stored information seized or copied pursuant to this warrant in order to locate evidence,

fruits, and instrumentalities described in this warrant. The review of this electronic

data may be conducted by any government personnel assisting in the investigation,

who may include, in addition to law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts. Pursuant to this warrant, the

FBI may deliver a complete copy of the seized or copied electronic data to the custody
                        2:20-mj-07108-EIL # 1      Page 14 of 14




and control of attorneys for the government and their support staff for their

independent review.

                                            
